Title: To Benjamin Franklin from the Chevalier de Saint-Olympe, 24 November 1783
From: Saint-Olympe, Jean-Baptiste-César du Buc, chevalier de
To: Franklin, Benjamin


          
            
              Monsieur L’ambassadeur
              au havre le 24. 9bre. 1783.
            
            Permettés que je consacre le dernier moment de mon Séjour en france a vous renouveller l’hommage de tous les Sentimens de respect, de veneration, et de reconnoissance que je vous dois a tant d’egards; vos bontés me Seront toujours presentes, et je Saisirai avec le plus vif empressement toutes les occasions qui pouront Se presenter pour vous renouveller l’hommage des sentimens avec les quels je Suis Monsieur L’ambassadeur Votre tres humble et tres obeissant serviteur
            
              ST. OLYMPE
            
          
          
            Voulés vous bien permettre que Monsieur votre fils recois ici l’assurance de mon attachement. Mde. de st. olympe sera fort aise de le voir dans mon absence et à mon retour je serai fort empressé a l’aller chercher et à avoir L’honneur de vous faire ma Cour
          
         
          Notation: St. Olympe 24 9bre. 1783
        